Case 1:14-cv-04717-FB-RLM Document 874
                                   865 Filed 12/20/18
                                             12/18/18 Page 1 of 2 PageID #: 61265
                                                                            61248




   UN ITE D S TA TE S D IS TRIC T C O URT
   E A S TE RN D IS TRIC T O F N E W Y O RK


   C E RTA IN UN D E RW RITE RS A T L L O Y D ’S,
   L O N D O N ,et al.
                     ,
                              P laintiffs,        C ase N o.1:14-cv-0 47 17 -FB -RL M

                  v.                                   S TIP UL A TIO N O F D IS M IS S A L W ITH
                                                       P RE JUD IC E B E TW E E N A M TRA K A N D
   N A TIO N A L RA IL RO A D P A SSE N GE R           L M IP URS UA N T TO FE D .R.C IV .P .41
   C O RP O RA TIO N ,et al.
                           ,
                                  D efend ants.



          D efend antN ationalRailroad P assengerC orporation (“A mtrak”
                                                                       )and allP laintiffs in this

   action (collectively “L ond on M arketInsu rers”or“L M I”
                                                           ),throu ghtheiru nd ersigned cou nseland

   pu rsu antto Fed eralRu le of C ivilP roced u re 41,stipu late and agree thatany and allclaims in this

   action between or among A mtrak and L M I againsteach other are d ismissed with preju d ice.

   The parties eachshallbeartheirown respective costs,ex penses,and cou nselfees.




   SO O RD E RE D : /S/ Frederic Block, USDJ

   D ated : 12/18/2018
Case 1:14-cv-04717-FB-RLM Document 874
                                   865 Filed 12/20/18
                                             12/18/18 Page 2 of 2 PageID #: 61266
                                                                            61249




   Signed and agreed to on this 18 thd ay of D ecember20 18 :



   B y:s/                                              B y:s/
   JosephL .Ru by                                      Rhond aD .O rin
   M arkJ .L eimku hler(pro hac vice)                  D anielJ .H ealy
   A ishaE .B embry (pro hac vice)                     Stephen D .P alley
   L E W IS B A A C H KA UFM A N N                     A N D E RS O N KIL L ,L L P
           M ID D L E M IS S P L L C                   17 17 P ennsylvaniaA venu e,N .W .,Su ite 20 0
   110 1 N ew Y orkA venu e,N .W .,Su ite 10 00        W ashington,D C 20 0 06
   W ashington,D C 20 00 5                             202-416-6500
   202-8 33-8 900                                      Counsel for Defendant National Railroad
   Counsel for Plaintiffs London Market Insurers               Passenger Corporation




                                                   2
